Petition for Writ of Mandamus Dismissed and
Memorandum Opinion filed September 2, 2010.
 
In
The
Fourteenth
Court of Appeals

NO. 14-10-00782-CR

 
In Re RoNALD LEE ALEXANDER,
Relator

 

ORIGINAL
PROCEEDING

WRIT OF MANDAMUS

MEMORANDUM
 OPINION
On Tuesday, August 17, 2010, relator, Ronald Lee
Alexander, filed a petition for writ of mandamus in this court.  See Tex.
Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In his
petition, relator asks this court to compel the presiding judge of the 176th
District Court of Harris County to vacate relator’s felony conviction.
Relator’s conviction for murder was affirmed in
1999.  See Alexander v. State, No. 01-98-00505-CR; 1999 WL 959235 (Tex.
App.—Houston [1st Dist.] October 21, 1999, no pet.).  In his petition, relator
seeks post-conviction habeas relief.  Although courts of appeals have
jurisdiction in criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings.  Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991)
(orig.proceeding).  Because we do not have jurisdiction to grant the requested
relief, the petition is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson, Frost, and Brown.
Do Not Publish — Tex. R. App. P. 47.2(b).